 


110 HR 1522 IH: One-stop Student Financial Aid Information Act of 2007
U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1522 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2007 
Mr. Keller of Florida (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To promote the availability and use of the Federal student financial aid website of the Department of Education. 
 
 
1.Short titleThis Act may be cited as the One-stop Student Financial Aid Information Act of 2007. 
2.FindingsCongress finds the following: 
(1)Students and parents often have trouble finding all of the information they need to make an informed decision about financial aid options for college in one easy-to-use location.  
(2)The Federal student financial aid website of the Department of Education (www.federalstudentaid.ed.gov) is a useful and effective website for learning about and applying for financial aid.  
(3)The Federal student financial aid website is not well advertised or easy to find when searching the web or the Department of Education website for financial aid information.  
3.Improved information concerning the Federal student financial aid websiteSection 131 of the Higher Education Act of 1965 (20 U.S.C. 1015) is amended by adding at the end the following new subsection: 
 
(e)Promotion of the Department of Education Federal student financial aid websiteThe Secretary— 
(1)shall display a link to the Federal student financial aid website of the Department of Education (www.federalstudentaid.ed.gov) in a prominent place on the homepage of the Department of Education website (www.ed.gov); and 
(2)may use administrative funds available for the Department’s operations and expenses for purposes of advertising and other promotion of the availability of the Federal student financial aid website. 
(f)Promotion of availability of information concerning student financial aid programs of other departments and agencies 
(1)Collection and posting of informationThe Secretary shall collect and post the eligibility requirements, application procedures, financial terms and conditions, and other relevant information for each non-departmental student financial assistance program. 
(2)Manner of postingThe information required by paragraph (1)— 
(A)shall be easily accessible through the Federal student financial aid website required by subsection (e)(1); 
(B)shall be incorporated into the search matrix on such website on pages pertaining to other options for financial aid; and 
(C)shall clearly describe the programs in a manner that permits students and parents to readily identify the programs that are appropriate to their needs and eligibility.  
(3)Agency responseEach Federal department and agency shall promptly respond to surveys or other requests for the information required by paragraph (1) and shall identify for the Secretary any non-departmental student financial assistance program operated, sponsored, or supported by such Federal department or agency. 
(4)DefinitionFor purposes of this subsection, the term non-departmental student financial assistance program means any grant, loan, scholarship, fellowship, or other form of financial aid for students pursuing a postsecondary education that is— 
(A)distributed directly to the student or to the student's account at the institution of higher education; and 
(B)operated, sponsored, or supported by a Federal department or agency other than the Department of Education.. 
 
